Title: To Thomas Jefferson from Delamotte, 12 December 1789
From: Delamotte
To: Jefferson, Thomas



Sir
Havre de Grace 12th. Decr. 1789

I hope this will find you and the Ladies safe return’d home, the news of which will give me great pleasure.
Mr. Cutting having left this place soon after your Excellency embark’d, he transfer’d to me the care of assisting American Captains in obtaining from the Farm, Salt to Ballast or fully load their Vessels, to be delivered in Honfleur; my house intending to dispatch Some Ships for America amongst which might be French flags, I waited on Mr. Chalon, the controler General in this Port, to know if French Ships would receive the same favor in regard to Salt on which he wrote to the Farmers who made him the answer of which inclosed you have Copy. It seems by this answer that even American Vessels can not be Supplied with Salt in the manner expected.

By means of Some friends in lower Normandy I procured Some Shepherd’s Dogs and had Sent me a Bitch and four Puppies, which Should have been sent you long ago could I have prevailed on any Captain to take charge of them. However I partake of the opportunity of a Vessel my House is dispatching to Norfolk to ship the Bitch and only one of the Puppies, the others being dead; the whole family had caught the mainge and these two only recover’d. At foot is a note of our expences on the occasion, the amount of which is placed to your debit. I shall send you more of these dogs as soon as possible, that you may not fail in establishing the breed in your part of the world. I have the honor to be very respectfully, Your Excellency’s Most obedient humble Servant,

Delamotte


P:S: I have sent to Mr. Short in Paris, a copy of the Farmer’s Letter. ’Ere this reaches your hands you will have been informed that our government has renewed the late Bounties on grain and flour.


On wheat 30 s/
}
⅌100 Marc, to continue untill the 1st. July next from any Port of the world.


On flour  40s/






I beg leave to inclose a few of our newspapers relative to the revolution, which every day appears more and more to be planted in a Solid ground, I wish they may be a treat to your, Sir.


Cost of dogs
  72. 0. 0 


Bringing to Honfleur and from Honfleur to Havre
  9. 2. 0 


Paid for keep and food
  32. 9. 0.



  £113.11. 0 


I am very Sorry you Should have So considerable a Sum to pay for only Two of these Animals and hope the next sent will turn out better.

